Case: 3:21-mj-00166-SLO Doc #: 1 Filed: 05/04/21 Page: 1 of 11 PAGEID # 1

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)
INFORMATION THAT IS STORED AT PREMISES
CONTROLLED BY T-MOBILE

Case No. 3:21MJ166

APPLICATION FOR A SEARCH WARRANT BY TELEPHONE OR OTHER RELIABLE
ELECTRONIC MEANS
I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

property to be searched and give its location): . . . -
ee Attachment A. This court has authority to issue this warrant under 18 U.S.C. sections 2703(c)(1)(A) and 2711 (3)

(A) and Federal Rule of Criminal Procedure 41.

located in the _ Western _ District of _ Washington —_, there is now concealed (identify the

person or describe the property to be seized):

 

SEE ATTACHMENT B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):

Of evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.
The search is related to a violation of:

Code Section Offense Description
18 U.S.C. section 249(a)(1) Hate crime acts

The application is based on these facts:
SEE ATTACHED AFFIDAVIT

“ Continued on the attached sheet.
C1 Delayed notice of _____ days (give exact ending date if more than 30 days:

under 18 U.S.C. § 3103a, the basis of which is set forth on the i. Zz

a. Applicant’s signature
SA GABRIELLA VOGT, FBI

____) is requested

 

Telephone = =

Printed name and title

Sworn to before me and signed in my presence via Bkoeoe.

City and state: Dayton, Ohio United States Magistrate Judge

 

__ ted name and title

Date: 5/4/21 ; a er, /
I sen x Oy \ ‘age’s signature
Case: 3:21-mj-00166-SLO Doc #: 1 Filed: 05/04/21 Page: 2 of 11 PAGEID #: 2

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

IN THE MATTER OF THE SEARCH OF
INORMATION ASSOCIATED WITH
PARTICULAR CELLULAR TOWERS

Case No. 3:21MJ166

Filed Under Seal

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Gabriella Vogt, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a warrant for records and
information associated with certain cellular towers (“cell towers”) that is in the possession,
custody, and/or control of Verizon, T-Mobile, Sprint and AT&T (the “wireless provider(s)”).
Verizon is a cellular service provider headquartered in Bedmister, New Jersey; T-Mobile is a
cellular service provider headquartered in Bellevue, Washington; Sprint is a cellular service
provider headquartered in Overland Park, Kansas; AT&T is a cellular service provider
headquartered in Dallas, Texas.

Qe The information to be searched is described in the following paragraphs and in
Attachment A. This affidavit is made in support of an application for a search warrant under 18
U.S.C. § 2703(c)(1)(A) to require Verizon, T-Mobile, Sprint and AT&T to disclose to the
government the information further described in Section I of Attachment B. Uponreceipt of the
information described in Section I of Attachment B, government-authorized persons will review
the information to locate items described in Section II of Attachment B.

a | am a Special Agent of the Federal Bureau of Investigation (“FBI”) and have

been so employed since September 2019. I am currently assigned to the Dayton Resident
Case: 3:21-mj-00166-SLO Doc #: 1 Filed: 05/04/21 Page: 3 of 11 PAGEID #: 3

Agency of the Cincinnati Field Division. | presently am assigned to work a variety of criminal
violations, including the investigation of public corruption, white-collar crimes, money
laundering, violent crimes and major offenses such as federal bank robberies and the
apprehension of federal fugitives. I have also had experience investigating and apprehending
individuals that are subject to narcotics trafficking investigations. Prior to my employment with
the FBI, from June 2018 through September 2019, I was a General Engineer with the
Department of Defense, Defense Contract Management Agency.

4, This affidavit is intended to show merely that there is sufficient probable cause
for the requested warrant and does not set forth all of my knowledge about this matter.

3; Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of 18 U.S.C § 249(a)(1) have been committed
and have been committed by UNKNOWN PERSONS. There is also probable cause to search
the information described in Attachment A for evidence of these crimes further described in
Attachment B.

PROBABLE CAUSE

6. The United States is investigating a hate crime that occurred on January 26, 202 |
and February 25, 2021, at4770 Airway Road, Riverside, OH 45431. The investigation concerns
possible violations of 18 U.S.C § 249(a)(1).

7. The building at 4770 Airway Road, Riverside, OH 45431 houses two businesses:
International Foods, and Xuan Vietnamese Cuisine. International Foods is a food market which
sells international food and grocery items, focusing on Asian food. The owner of International

Foods, hereinafter referred to as VICTIM 1, is of Asian - Vietnamese descent. Xuan
Case: 3:21-mj-00166-SLO Doc #: 1 Filed: 05/04/21 Page: 4 of 11 PAGEID #: 4

Vietnamese Cuisine is a restaurant which serves Vietnamese and Thai food. Xuan Vietnamese
Cuisine is owned by VICTIM 2 and his family. VICTIM 2 is of Asian - Thai descent.

8. On January 26, 2021, Riverside Police Department (RPD) and Riverside Fire
Department (RFD) responded to International Foods, located at 4770 Airway Road, Riverside,
OH 45431, as the business had been vandalized and an attempted arson had taken place. The
owner of the business, VICTIM 1, told a RPD Officer that there was a smell of gasoline in the
business all day. The RPD Officer discovered a clear plastic bottle inside a small hole near the
vent hood of the building. The clear plastic bottle had a light yellow liquid inside and had an
odor of gasoline. VICTIM 1 also discovered that VICTIM 1’s delivery truck and the west side
of VICTIM 1’s building had been spray painted in black paint. VICTIM 1’s delivery truck
specifically had spray painting saying; “China Virus” and “Fuck China”. The side of the building
was spray painted saying; “Fuck U China Virus”. VICTIM 1 had video of the incident that
occurred outside that was captured on VICTIM 1’s rear exterior camera at 0216 hours. The
video depicted two males climbing the ladder on the south side of the building. The two males
climbed the ladder to get close to the camera, in order to cover the security camera with black
spray paint.

9, On February 25, 2021, a RPD Officer and the RFD responded to International
Foods for suspicious smoke coming from the roof of the business. The RFD Chief responded to
the scene as the arson investigator. The RFD Chief investigated the rooftop area of the business,
where the majority of damage occurred. The RFD Chief believed that the suspect likely poured
an accelerant through a hole in the roof or the pipe chase. The RFD Chief determined that the
fire likely smoldered for several hours and could have been started between 0000-0100 hours.

The RFD Chief collected samples of wood and insulation around the point of origin and sent

3
Case: 3:21-mj-00166-SLO Doc #: 1 Filed: 05/04/21 Page: 5 of 11 PAGEID #5

those samples to the lab to test for the presence of accelerants. VICTIM 1 advised that the alarm
keypad for the business had recently been damaged as it no longer had power. It is unknown if
the damage, to the alarm keypad, was from the fire or the wires of the alarm system were cut by
the suspect/s.

10. On March 11, 2021, the RFD Chief and arson investigator determined that there
was an accelerant located within the evidence seized during the February fire at International
Foods. The RFD Chief stated that the accelerant was gasoline and that the fire was set
intentionally.

11. In my training and experience, I have learned that Verizon, T-Mobile, Sprint and
AT&T are companies that provides cellular communications service to the general public. In
order to provide this service, many cellular service providers maintain antenna towers (“cell
towers”) that serve and provide cellular service to devices that are within range of the tower's
signals. Each cell tower receives signals from wireless devices, such as cellular phones, in its
general vicinity. By communicating with a cell tower, a wireless device can transmit and receive
communications, such as phone calls, text messages, and other data. When sending or receiving
communications, a cellular device does not always utilize the cell tower that is closest to it.

12. Based on my training and experience, I also know that each cellular device is
identified by one or more unique identifiers. For example, with respect to a cellular phone, the
phone will be assigned both a unique telephone number but also one or more other identifiers
such as an Electronic Serial Number (“ESN”), a Mobile Electronic Identity Number (“MEIN”), a
Mobile Identification Number (“MIN”), a Subscriber Identity Module (“SIM”), a Mobile
Subscriber Integrated Services Digital Network Number (“MSISDN”), an International Mobile

Subscriber Identifier (“IMSI”), or an International Mobile Equipment Identity (“IMEI”). The
4
Case: 3:21-mj-00166-SLO Doc #: 1 Filed: 05/04/21 Page: 6 of 11 PAGEID #: 6

types of identifiers assigned to a given cellular device are dependent on the device and the
cellular network on which it operates.

13. Based on my training and experience, I know that cellular providers, such as
Verizon, T-Mobile, Sprint and AT&T, routinely and in their regular course of business maintain
historical records that allow them to determine which wireless devices used cellular towers on
the cellular provider’s network to send or receive communications. For each communication
sent or received via the wireless provider’s network, these records may include: (1) the telephone
call number and unique identifiers of the wireless device that connected to the provider’s cellular
tower and sent or received the communication (“the locally served wireless device”); (2) the
cellular tower(s) on the provider’s network, as well as the “sector” (i.e.,face of the tower), to
which the locally served wireless device connected when sending or receiving the
communication; and (3) the date, time, and duration of the communication. These records may
also include the source and destination telephone numbers associated with the communication
(including the number of the telephone that was called or that called the locally served wireless
device) and the type of communication (e.g., phone call or SMS text message) that was
transmitted.] On April 6, 2021, the United States sent preservation letters pursuant to 18 U.S.C. §
2703(f) to Verizon, T-Mobile, Sprint and AT&T that requested the providers preserve the data
identified in Attachment A.

14. Based on my training and experience, I know that cellular providers, such as
Verizon, T-Mobile, Sprint and AT&T, have the ability to query their historical records to
determine which cellular device(s) connected to a particular cellular tower during a given period

of time and to produce the information described above. I also know that cellular providers have
Case: 3:21-mj-00166-SLO Doc #: 1 Filed: 05/04/21 Page: 7 of 11 PAGEID #: 7

the ability to determine which cellular tower(s) provided coverage to a given location at a
particular time,

15. | Based on my training and experience and the above facts, information obtained
from cellular service providers such as Verizon, T-Mobile, Sprintand AT&T that reveals which
devices used a particular cell tower (and, where applicable, sector) to engage in particular
communications can be used to show that such devices were in the general vicinity of the cell
tower at the time the communication occurred. Thus, the records described in Attachment A will
identify the cellular devices that were in the vicinity of 4770 Airway Road, Riverside, Ohio
45431 at the time during the identified in Attachment A. This information, in turn, will assist law
enforcement in determining which person(s) were present around the time the incidents occurred
at 4770 Airway Road, Riverside, Ohio 45431 on January 26, 2021 and February 25, 2021,
respectively.

16. This process furthers efficiency and privacy by allowing for the possibility that
the government, upon reviewing contextual information for all devices identified by Verizon, T-
Mobile, Sprintand AT&T (and the associated basic subscriber information) are likely to be of
heightened evidentiary value and warrant further investigation before the records of other
accounts in use in the area are disclosed to the government.

AUTHORIZATION REQUEST

17. Based on the foregoing, I request that the Court issue the proposed search
warrant, pursuant to 18 U.S.C. § 2703(c).

18. I further request that the Court direct Verizon, T-Mobile, Sprint and AT&T to
disclose to the government any information described in Section I of Attachment B that is within

its possession, custody, or control. Because the warrant will be served on Verizon, T-Mobile,

6
Case: 3:21-mj-00166-SLO Doc #: 1 Filed: 05/04/21 Page: 8 of 11 PAGEID #: 8

Sprint and AT&T, who will then compile the requested records at a time convenient to it,
reasonable cause exists to permit the execution of the requested warrant at any time in the day or
night.

19. I further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents
because their premature disclosure may seriously jeopardize that investigation, including by
giving targets an opportunity to destroy or tamper with evidence, change patterns of behavior,
notify confederates, and flee from prosecution.

Respectfully submitted,

SVs

Gabriella L Vogt
Special Agent
Federal Bureau of Investigation

Subscribed and swormtobeforemeon 4 , 2021 5 Bix

um ¢ DG

Sharon L. Ovington
United States Magistrate Judge
Case: 3:21-mj-00166-SLO Doc #: 1 Filed: 05/04/21 Page: 9 of 11 PAGEID #: 9

ATTACHMENT A

Property to Be Searched
Records and information associated with communications to and from the following
cellular antenna towers (“cell towers’) on the identified date(s) and timeframe(s) that are within

the possession, custody, or control of the cellular service provider(s) identified below:

Cell Towers Dates Times
The cell towers that provided 1/26/21 0200 to 0230 & 0330 to 0400
cellular service to 4770 Airway (EST)

Road, Riverside, OH 45431 or

The cell towers that provided 2/25/21

cellular service to 4770 Airway
Road, Riverside, OH 45431

2330 to 0130 & 0330 to 0400
(EST)

The following cellular service provider(s) are required to disclose information to the

United States pursuant to this warrant:

1. Verizon a cellular service provider headquartered in Bedmister, New Jersey.
2. T-Mobile a cellular service provider headquartered in Bellevue, Washington.
3. Sprinta cellular service provider headquartered in Overland Park, Kansas.

4. AT&T acellular service provider headquartered in Dallas, Texas.
Case: 3:21-mj-00166-SLO Doc #: 1 Filed: 05/04/21 Page: 10 of 11 PAGEID #: 10

ATTACHMENT B

Particular Things to be Seized

I. Information to be Disclosed by the Provider

For each cell tower in described in Attachment A, the cellular service providers identified

in Attachment A are required to disclose to the United States all records and other

information (not including the contents of communications) about all communications made

using the cell tower during the corresponding timeframe(s) listed in Attachment A, including

records that identify:

a.

the telephone call number and unique identifiers for each wireless device in the
vicinity of the cell tower (“the locally served wireless device”) that registered
with the cell tower, including Electronic Serial Numbers (“ESN”), Mobile
Electronic Identity Numbers (“MEIN”), Mobile Identification Numbers (“MIN”),
Subscriber Identity Modules (“SIM”), Mobile Subscriber Integrated Services
Digital Network Numbers (“MSISDN”), International Mobile Subscriber
Identifiers (“IMSI”), and International Mobile Equipment Identities (“IMEI”);

the source and destination telephone numbers associated with each
communication (including the number of the locally served wireless device and
the number of the telephone that transmitted a communication to, or to which a
communication was transmitted by, the locally served wireless device);

the date, time, and duration of each communication;

for each communication, the “sector(s)” (i.e. the face(s) of the tower(s)) that

received a radio signal from the locally served wireless device; and
Case: 3:21-mj-00166-SLO Doc #: 1 Filed: 05/04/21 Page: 11 of 11 PAGEID #: 11

e. the type of the communication transmitted through the tower (suchas phone call

or text message).
These records should include records about communications that were initiated before or
terminated after the timeframe(s) identified in Attachment A if some part of the communication

occurred during the relevant timeframe(s) listed in Attachment A.

II. Information to be Seized by the Government

All information described above in Section I that constitutes evidence of violations of 18
U.S.C § 249(a)(1) during the period of January 26, 2021 and February 25, 2021.

Law enforcement personnel (who may include, in addition to law enforcement officers
and agents, attorneys for the government, attorney support staff, agency personnel assisting the
government in this investigation, and outside technical experts under government control) are
authorized to review the records produced by the Provider in order to locate the things

particularly described in this Warrant.
